Wright, C. J.
The jurisdiction of this jcourt, to hear and determine this cause, is denied by the appellee; and this is the first question presented for determination. Section 10 of the act referred to, provides for the hearing and determination of these causes, by the county judge’s court, “ and in case the claimant’s right is contested by another, said county judge shall appoint a day when he will hear the evidence on both sides, and he shall make such decision in the case, as he may deem right, and award costs in his dis*558cretion; and be shall give to tile successful claimant) a certificate of pre-emption.” By section 12, it is provided, that l‘any person feeling aggrieved by the decision of the county judge, under the ninth section of this act, may appeal therefrom to the District Court of the proper county, which shall have final jurisdiction over the matter, and shall make such decision in the premises, as justice and equity may require.”
It will be observed, that the last section refers to the decision of the county court, under the ninth section of the act; whereas, section 10, is the one under which such contested claims are tried. This reference is evidently a mistake, as no contest is provided for in section nine, and throughout the act, by .some oversight, the references to different sections are erroneous. This, most probably, arose in the haste of legislation, from the introduction of a section by way of amendment to the original bill.
As this view is conceded by the parties, and is manifest from the act, we shall treat the case as arising on a contested pre-emption under section ten. From the decision of the county court, any party aggrieved, has the right to appeal to the District Court. The language of the law is, th^t said District Court “ shall have final jurisdiction over the matter, and shall make such decision in the premises as justice and equity may require.” Did the legislature by so providing, design such adjudication to be final and conclusive, and deny this coru’t the power to review such cases on appeal ? To our minds, the language of the law can scarcely admit of two interpretations. The language of the statute is, not that such District Court, shall have power in such cases to enter final judgment — but that it shall have final jurisdiction. If the term final judgment had been used, the right to áppeal, in view of the general provisions of the Code, could scarcely be questioned. Between judgment and jurisdiction, there is, however, a clear distinction. The one is, the decision of the law, given by'the court as the result of proceedings therein instituted; the other, has reference to the power conferred to take cognizance of, and determine causes according to law, *559and to carry tbe same into execution. The jurisdiction- of the District Court in this case, is appellate, and not original. When thus acquired, the law says it is final. In other words, the power conferred by appeal on that court, to take cognizance of this particular class of cases, is final; and no power is given in the act to this court to review such deter* mination; but, on the contrary, when it provides that the District Court shall have final jurisdiction, it thereby inhibits the jurisdiction of any other appellate tribunal. By the use of the word final, we think, the legislature designed that the hearing in the District Court should be conclusive, decisive, and ultimate; and that the decision made, should be the end of the controversy. And the nature of the proceeding, and the subject matter upon which it operates,- would seem to give additional strength to this construction. Here is a con* test of a special character, in which the parties litigate their respective rights to a tract of land, belonging to neither, but. the title to which is in the government. The state provides for its sale for a specific purpose, and it is important that the funds arising, shall be made available without delay. Under such circumstances, we can well see a reason for limiting the extent of the litigation, in order to effectuate a speedy sale of the lands, to carry out the objects and purposes of the law.
It is claimed, however, that by section 15-55 of the Code, this court has an appellate jurisdiction over all final judgments and decisions of the District Court, and that this being a final judgment, this court has jurisdiction under this general provision. The act of 1855, however, .being subsequent to the Code, and of equal force and validity, obviates the force of this position. The general provision must yield to the subsequent legislation. The Code, by the general language, could confer the jurisdiction, was it not taken away by the limitation of power, contained in the after enacted statute.
It is further insisted by counsel, that under the constitution, the legislature has no power to deprive the defendant of a hearing in this court, and to sustain this view, we are referred to art. 5, § 8, which defines our jurisdiction. It is there provided, that “the Supreme Court shall have appel*560late jurisdiction only, in all cases in chancery, and shall constitute a court for the correction of errors at law, under such restrictions as the General Assembly may by law prescribe.” The primary object of this provision was, to define the char- • acter of the jurisdiction that was to be exercised, to wit: appellate, and not original. The district and inferior courts of the state have jurisdiction in such manner as may be prescribed by law; and while, for the most part, this jurisdiction is original, yet in other cases it may be, and is, as to the District Court, also appellate. This court, however, only has appellate jurisdiction. How is this jurisdiction to be exercised, and what are the restrictions upon its exercise ? The above provision of the constitution expressly states, that this court is to have this jurisdiction, “ under such restrictions as the General Assembly may by law prescribe}'1 Here, then the power is clearly given to the General Assembly, to restrict this appellate jurisdiction. If under this provision, the legislature would not have the power to confer final jurisdiction on the District Court in particular cases, and thus restrict the appellate jurisdiction of this court, it is difficult to perceive what, if any, power it would have in this respect. We think that power has been exercised in this instance, and its propriety, we have neither the right nor disposition to question.
Appeal dismissed.